Citation Nr: 0013245	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-02 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1986.  This appeal arises from a July 1996 rating 
decision of the Department of Veterans Affairs (VA), Reno, 
Nevada, regional office (RO).  

In October 1999, the Board of Veterans' Appeals (Board) 
remanded the case for procedural development.  Subsequently, 
an October 1999 rating action held that new and material 
evidence had not been submitted to reopen a claim for service 
connection for lumbosacral strain.


FINDINGS OF FACT

1.  The RO, by a rating decision dated in October 1987, 
denied service connection for a low back disability on the 
basis that no chronic low back disorder was shown by the 
evidence of record.  After notification, the veteran did not 
file a timely notice of disagreement and the decision became 
final.  

2.  The evidence added to the record since the RO's decision 
of October 1987 is either cumulative in nature or not 
material in that it does not demonstrate that the veteran has 
a chronic low back disorder.


CONCLUSION OF LAW

The RO denied service connection for a low back disorder in 
October 1987; new and material evidence has not been 
submitted, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The RO, by a rating decision dated in October 1987, denied 
service connection for a low back disability on the basis 
that no chronic low back disorder was shown by the evidence 
of record.  After notification, the veteran did not file a 
timely notice of disagreement and the decision became final.  
That decision may be reopened only by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

When the claim was previously denied, evidence showed that 
the veteran had acute complaints of back pain in service 
following a minor automobile accident in June 1983.  The 
service medical records described lumbosacral strain and back 
sprain, and a July 1983 record noted that the symptoms had 
previously resolved with muscle relaxants, with a recurrent 
exacerbation shown at that time.  There were no further 
indications of back problems during service, and the VA 
examination in June 1987 did not reveal a low back 
disability.  Thus service connection for a low back disorder 
was denied.  

Relevant evidence received since the October 1987 rating 
decision includes:  a VA X-ray of the lumbosacral spine dated 
in July 1987 that was interpreted as negative; and a VA 
examination dated in October 1997 that noted that the 
veteran's lumbosacral examination was normal.  

The medical evidence added to the record since October 1987 
does not contain a diagnosis of a current chronic low back 
disorder; as such it does not constitute new and material 
evidence.  The veteran has submitted statements to the effect 
that his claimed disorder began during service and has become 
a chronic disability.  These statements are not only 
cumulative of evidence of record in October 1987, they are 
also contradicted by the objective evidence of record and as 
such are not found to be material.  

While the veteran has submitted various items of evidence 
since the October 1987 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since October 1987 does not 
demonstrate that the veteran has a current low back 
disability.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not demonstrate the presence of a chronic low 
back disability.



ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for lumbosacral strain, that 
benefit is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

